Citation Nr: 0308775	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  99-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease, arteriosclerotic heart 
disease.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a duodenal ulcer.

3.  Entitlement to an initial compensable evaluation for 
hypertension.  

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service for over 20 years, and 
separated from service in September 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in July 2001.  It 
was remanded at that time for additional development, to 
consider assigning an evaluation for hypertension separate 
from coronary artery disease and arteriosclerotic heart 
disease, and to apply the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-2098 (2000) (to be codified as amended 
at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).  The requested development has been 
completed, and the case has been returned for further review.  

In the July 2001 remand, the Board determined that notices of 
disagreement had been received for the issues of entitlement 
to service connection for a back disability, and entitlement 
to service connection for impotence.  The Board requested 
that the veteran be provided with a Statement of the Case for 
these issues.  Subsequently, the RO assigned a separate zero 
percent evaluation for the veteran's hypertension in a 
December 2002 rating decision.  Entitlement to service 
connection for impotence was established in a February 2003 
rating decision.  The veteran was issued a Statement of the 
Case for entitlement to service connection for degenerative 
joint disease of the lumbar spine in February 2003.  However, 
the veteran has not submitted a substantive appeal for this 
issue.  Therefore, it is not currently before the Board.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease and 
arteriosclerotic heart disease is productive of 
symptomatology in which there is a history of substantiated 
repeated anginal attacks, in which more than light manual 
labor is not feasible.  

2.  The veteran's duodenal ulcer is productive of mild 
symptomatology.  

3.  The veteran's hypertension is productive of systolic 
readings of predominately 160 or more, and he requires daily 
medication to control his disability.

4.  The veteran's service connected disabilities include 
coronary artery disease and arteriosclerotic heart disease, 
evaluated as 60 percent disabling; duodenal ulcer, evaluated 
as 10 percent disabling; and hypertension, evaluated as 10 
percent disabling.  The veteran has a combined evaluation of 
70 percent.  

5.  The veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent for 
coronary artery disease, arteriosclerotic heart disease have 
been met; the criteria for an initial evaluation in excess of 
60 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.104, Code 7005 
(1997); 38 C.F.R. § 4.104, Code 7005 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.114, Code 7305 (2002). 

3.  The criteria for an initial 10 percent evaluation for 
hypertension have been met; the criteria for an initial 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.104, Code 7101 (1997); 38 C.F.R. § 4.104, Code 
7101 (2002). 

4.  The criteria for a total rating based on unemployability 
due to service connected disabilities have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation for his service 
connected heart disability is insufficient to reflect the 
level of impairment it causes.  He argues that this 
disability prevents him from doing any physical labor.  In 
addition, the veteran contends that his service connected 
hypertension and duodenal ulcer should be assigned a higher 
evaluation.  Finally, the veteran contends that his service 
connected disabilities combine to prevent him for being 
gainfully employed.  

Under the provisions of the VCAA, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  The Board finds that 
these duties have both been met.  

The veteran received timely notice of the decisions on 
appeal, and he has been provided with a Statement of the Case 
and Supplemental Statements of the Case that contain the laws 
and regulations concerning his claim, the rating codes 
governing the evaluation of his disabilities, and an 
explanation of the reasons and bases for the denial of his 
claims, which also indicated what evidence was needed to 
prevail.  In addition, VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
him medical examinations and obtained medical opinions in 
conjunction with his claim.  The veteran's records have also 
been obtained from the Social Security Administration.  He 
was provided with a letter that contains the provisions of 
the VCAA in August 2001.  This informed the veteran of the 
duty of VA to notify him about his claims.  It also informed 
him what evidence was his responsibility to provide, and what 
assistance would be provided by VA in obtaining other 
evidence.  Finally, this letter informed the veteran what the 
evidence must show in order to prevail in his claims, and 
what type of evidence would best show these things.  The 
veteran was provided with additional information concerning 
the VCAA in the December 2002 Supplemental Statement of the 
Case.  The Board must conclude that the duties to notify and 
assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Coronary Artery and Heart Disease

The record indicates that entitlement to service connection 
for hypertension and arteriosclerotic cardiovascular disease 
with unstable angina was established in a January 1998 rating 
decision.  A 30 percent evaluation was assigned for this 
disability, effective from August 1997.  A separate 
evaluation for hypertension was assigned in a December 2002 
rating decision.  However, the 30 percent evaluation for 
coronary artery disease and arteriosclerotic heart disease 
remains in effect.  

During the pendency of this claim, the general rating 
criteria for evaluating diseases of the heart were amended, 
effective January 12, 1998.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

Therefore, as to the cardiovascular disability, VA must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  

The RO has evaluated the veteran's service-connected 
cardiovascular disability based upon the relevant diagnostic 
code which rates impairment resulting from arteriosclerotic 
heart disease and coronary artery disease.  38 C.F.R. § 
4.104, Code 7005.  Prior to January 1998, Diagnostic Code 
7005 provided a 30 percent evaluation for a veteran for whom, 
following a typical coronary occlusion or thrombosis or with 
a history of substantiated anginal attack, ordinary manual 
labor is feasible.  A veteran for whom, following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible, is entitled to a 60 
percent evaluation.  Under those criteria, a veteran is 
entitled to a 100 percent evaluation during and for six 
months following acute illness from coronary occlusion or 
thrombosis with circulatory shock, and after six months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or if more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).  

According to the revised provisions, impairment resulting 
from arteriosclerotic heart disease or coronary artery 
disease is evaluated based upon the extent of workload 
measured in metabolic equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope develops; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray; the frequency of episodes of acute 
congestive heart failure in the past year or the presence of 
chronic congestive heart failure; as well as the presence of 
left ventricular dysfunction with the extent of ejection 
fraction (given in percentage).  38 C.F.R. § 4.104, Code 7005 
(2002).  

Currently, for arteriosclerotic heart disease with documented 
coronary artery disease resulting in chronic congestive heart 
failure, or a workload of three METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or a left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is warranted.  If there 
is more than one episode of acute congestive heart failure in 
the past year, or a workload of greater than three METs but 
not greater than five METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is for assignment.  When a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray, a 30 percent 
rating is warranted.  When a workload of greater than seven 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication is required, a 10 percent rating is merited.  
38 C.F.R. § 4.104, Code 7005 (2002).  

The veteran was afforded a VA general examination as well as 
an examination for diseases of the heart in October 1997.  He 
reported a history of chest pains from at least 1980, 
although these could be difficult to distinguish from his 
gastrointestinal pain.  Around 1985, heart catheter studies 
revealed evidence of coronary atherosclerosis.  He continued 
to have episodes of chest pain, and estimated these had 
occurred between 20 and 25 times over the past three months.  
The pains were usually relieved by taking nitroglycerin.  The 
veteran said any significant exertion would bring on chest 
pain.  Occasionally he had a pounding sensation, as well as 
occasional premature or minor irregularity, but these did not 
occur often.  He was currently on several medications for 
this disability.  On examination, the heart was not 
clinically enlarged.  The examiner was not able to locate the 
apical beat due to obesity.  The heart had a regular rate and 
rhythm without murmurs.  The diagnoses included 
arteriosclerotic cardiovascular disease with unstable angina.  
An X-ray study of the chest conducted at this time resulted 
in an impression of a maximum normal-sized heart.  There were 
stable calcifications in the hilar regions, and calcification 
of the aortic arch.  An electrocardiogram conducted at this 
time was abnormal.  

VA treatment records dated June 1998 show that the veteran 
denied chest pains and shortness of breath.  

The veteran underwent an additional VA examination in April 
1999.  His claims folder was available, and his medical 
history was reviewed by the examiner.  On examination, the 
heart had a regular rate and rhythm, with no murmurs or 
cardiomegaly.  The diagnoses included coronary artery 
disease.  The examiner opined that the veteran's coronary 
artery disease with angina and duodenal ulcer rendered him 
ineligible for gainful employment.  However, an X-ray study 
of the chest revealed that the veteran's heart size was 
thought to be in the upper limits of normal, or mildly 
increased.  The impression was borderline cardiomegaly, which 
was considered a minor abnormality.  An electrocardiogram 
revealed sinus bradycardia, and could not rule out an old 
inferior infarct.  An echo report contained a diagnosis of 
minimal aortic regurgitation.  

The veteran was afforded an additional VA chest X-ray study 
in May 2001.  The heart size was within normal limits, and 
the impression was that the study was within satisfactory 
limits.  

September 2001 VA treatment records show that the veteran 
presented for a blood pressure check.  Cardiac examination 
demonstrated a regular rhythm and rate without murmur.  An 
electrocardiogram demonstrated sinus bradycardia at a rate of 
50 beats per minute.  The assessment included coronary artery 
disease.  

The veteran was afforded a VA examination in February 2002.  
His history was significant for coronary artery disease, with 
an etiology that was arteriosclerotic and hypertensive.  An 
August 1992 cardiac catheterization revealed two vessel 
coronary artery disease reflected by two lesions in his 
circumflex vessel.  The veteran opted for medical management 
instead of surgery.  An echocardiogram showed evidence of a 
past myocardial infarction.  The veteran denied having had a 
myocardial infarction.  However, he had previously been 
hospitalized for chest pain, so this could be suggestive of a 
silent myocardial infarction.  His medications were noted to 
include nitroglycerin as needed for heart or angina pain.  
During examination of the veteran's back, it was noted that 
he avoids climbing stairs or ladders as he develops symptoms 
that include dizziness, shortness of breath, and angina with 
these maneuvers.  

At the VA heart examination in February 2002, the veteran 
admitted to experiencing angina at least four days each week, 
which he treated with anywhere from one to three 
nitroglycerines.  He admitted to dyspnea on exertion at 15 to 
20 yards, which also resulted in angina.  The veteran was 
unable to mow his lawn, and had trouble with routine 
housework, which he performed while sitting.  He admitted to 
chronic fatigue and dizziness that could occur with a change 
of position, but he denied syncope.  The veteran had not been 
diagnosed with congestive heart failure, although he reported 
chronic lower extremity edema.  The veteran's complaints of 
pain to his primary caregiver were documented in the record.  
He denied exercising routinely as he states he gets 
intermittent claudication symptoms, angina, and dyspnea just 
walking the dog.  On examination, the heart had a regular 
rate and rhythm, without murmur, gallop, or rub.  The point 
of maximal impulse appeared to be displaced.  He was noted to 
have had a positive stress test in June 1999, which had shown 
a mildly dilated left ventricle with mild scarring of the 
apex, and mild ischemia in multiple locations.  According to 
these findings as well as prior history, the examiner opined 
that based upon the veteran's activity level, he had a METS 
level of between five and six as he is symptomatic limited by 
activities and had a sedentary lifestyle clinically.  The 
diagnoses included cardiovascular disease requiring 
medications, stable angina requiring the chronic use of 
nitroglycerin, status post silent myocardial infarction, and 
arteriosclerosis of the aorta.  The examiner opined that the 
veteran's heart disability had progressively worsened over 
the years, and that the veteran was no longer able to perform 
household duties such as minor repairs on his home or his 
contracting work.  

The Board finds that entitlement to a 60 percent evaluation 
for coronary artery disease is warranted under the rating 
code in effect prior to January 1998.  The October 1997 VA 
examination states that the veteran had experienced between 
20 and 25 episodes of chest pain during the previous three 
months, which he said were brought on by any significant 
exertion.  The February 2002 VA examination notes a previous 
hospitalization for chest pain as well as evidence of a past 
silent myocardial infarct.  On the orthopedic examination, he 
reported that he avoided climbing stairs or ladders as this 
would cause angina.  On the heart examination, the veteran 
stated he experienced angina four days a week, and that that 
this could be brought on by walking just 15 to 20 yards.  He 
was able to do some light housework, but he had to sit in a 
chair to do so.  The veteran frequently uses nitroglycerin to 
control his chest pain, and the evidence shows that he has 
done so for years.  The Board finds that this symptomatology 
fits the criteria for a 60 percent evaluation under the old 
rating criteria, which state that a 60 percent evaluation is 
warranted with a history of substantiated repeated anginal 
attacks, in which more than light manual labor is not 
feasible.  38 C.F.R. § 4.104, Code 7005 (1997).  

The Board has considered entitlement to an evaluation in 
excess of 60 percent for coronary artery disease, but this is 
not demonstrated.  The rating code in effect prior to January 
1998 states that a 100 percent evaluation is to be assigned 
for six months following acute illness from coronary 
occlusion or thrombosis with circulatory shock, with chronic 
residuals of congestive heart failure or angina on moderate 
exertion with more than sedentary employment precluded.  The 
evidence does not show that the veteran has been ever been 
diagnosed with acute illness from coronary occlusion or 
thrombosis with circulatory shock.  The most recent 
examination specifically found that he did not have 
congestive heart failure.  Therefore, a 100 percent 
evaluation under the old rating code is not warranted.  
Similarly, as there is no evidence of congestive heart 
failure, and as the veteran has a workload of between five 
and six METS, a 100 percent evaluation under the current 
rating code cannot be assigned.  38 C.F.R. § 4.104, Code 7005 
(2002).  Entitlement to a staged rating has been considered, 
but there is no evidence that the veteran has ever met the 
criteria for a 100 percent evaluation under either the old or 
new rating code during the appeal period.  

Duodenal Ulcer

Entitlement to service connection for a duodenal ulcer was 
established in a January 1998 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
August 1997.  The 10 percent evaluation currently remains in 
effect.  

The veteran's disability is evaluated under the rating code 
for duodenal ulcers.  A severe duodenal ulcer is manifested 
by symptomatology including pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, and is evaluated as 60 percent disabling.  A 
moderately severe duodenal ulcer is manifested by 
symptomatology that is less than severe, but with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, and is evaluated as 40 
percent disabling.  A moderate duodenal ulcer has recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations, and merits a 20 percent evaluation.  A mild 
duodenal ulcer with recurring symptoms once or twice a year 
merits a continuation of the 10 percent evaluation currently 
in effect.  38 C.F.R. § 4.114, Code 7305.  

The veteran underwent a VA examination in October 1997.  He 
had a history of gastrointestinal surgeries, but he was not 
sure of the reasons for these or what they showed.  He had 
been treated for his ulcer on several occasions, and had 
experienced two occasions of gastrointestinal hemorrhage 
since discharge from service.  On examination of the 
digestive system, there were no masses or tenderness.  The 
diagnoses included gastroesophageal reflux disease and 
duodenal ulcer, by history with two episodes of hemorrhage.  
This was still symptomatic.  After laboratory work was 
completed and an X-ray study was obtained, an addendum noted 
that the veteran had a deformed duodenum.  The diagnosis was 
active ulcer.  

VA treatment records from June 1998 state that the veteran 
was following his diet.  He denied hemoptysis. 

The veteran was afforded an additional VA examination in 
April 1999.  He reported off and on abdominal pain and 
discomfort.  On examination, the veteran was in no acute 
distress.  He was obese, with slight epigastric tenderness.  
There was no organamegaly or masses.  The diagnoses included 
peptic ulcer disease.  

At the February 2002 VA examination, the veteran was noted to 
take medication twice a day for ulcer prevention.  He also 
had symptoms of gastroesophageal reflux.  The veteran denied 
vomiting, hematemesis, melena, or circulatory disturbances 
after meals.  He did not have hypoglycemic reactions, 
diarrhea, or colic.  The veteran said that he experienced 
daily distension of his abdomen lasting approximately half a 
day.  He described the severity of the resulting pain as a 
seven on a scale of 10.  The veteran reported that he 
maintained a bland diet, and he avoided spicy foods.  On 
examination, the veteran weighed 256 pounds, and his body 
mass index was consistent with obesity.  He had normal bowel 
sounds in all four quadrants.  The abdomen was obese and 
protuberant.  He had mild epigastric tenderness just below 
the xiphoid, but otherwise there was no tenderness in the 
lower quadrant, and no masses.  The veteran's weight had been 
stable.  He showed a trend of downward weight, but this was 
due to an effort to lose weight.  The veteran had brown heme-
negative stool on examination.  An X-ray study indicated that 
the stomach, pylorus, duodenal cap, and duodenum appeared 
satisfactory.  The diagnoses included history of peptic ulcer 
disease requiring continued ulcer prophylactic therapy and 
dietary management.  The examiner opined that the veteran did 
not have any evidence of dumping syndrome.  He experienced 
constipation at least once a month.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the veteran's duodenal ulcer is not 
warranted.  The April 1999 examination reported on and off 
epigastric discomfort, and noted only slight epigastric 
tenderness.  In February 2002, the veteran was again found to 
have mild epigastric tenderness.  He required medication 
twice a day, followed a bland diet, and experienced daily 
distension of his abdomen with pain.  However, the evidence 
does not show that the veteran has experienced episodes of 
severe symptoms since 1997.  His weight is stable, and he 
does not experience vomiting, hematemesis, melena, 
circulatory disturbances after meals, hypoglycemic reactions, 
diarrhea, or colic.  The examiner opined that the veteran 
does not have dumping syndrome.  The Board finds that the 
symptoms of slight epigastric tenderness, the need for 
medication and a bland diet, and distension of the abdomen 
more nearly resemble that of mild symptomatology, which 
merits continuation of the 10 percent evaluation currently in 
effect.  This symptomatology appears to have been relatively 
stable since 1997, and the evidence does not support 
entitlement to an increased evaluation at any point during 
this period.  38 C.F.R. § 4.114, Code 7305.  

Hypertension

Entitlement to service connection for hypertension was 
initially established in a January 1998 rating decision.  
Hypertension was originally evaluated with the veteran's 
arteriosclerotic cardiovascular disease, and this disability 
was assigned a 30 percent evaluation.  However, a December 
2002 rating decision assigned a separate zero percent 
evaluation for the veteran's hypertension, effective from 
July 2000.  

The Board notes that the Ratings Schedule has been revised 
with respect to the regulations applicable to cardiovascular 
disabilities, including hypertension, effective January 12, 
1998.  62 Fed.Reg. 65207 (Dec. 11, 1997).  The evaluation for 
the veteran's disability must be considered under both the 
old and new criteria, and the version more favorable to the 
veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The prior Rating Schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
Diastolic pressure that was predominately 130 or more with 
severe symptoms was evaluated as 60 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  For the 40 
and 60 percent evaluations, there was to be careful attention 
to the diagnosis and repeated blood pressure readings.  Id.

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation is warranted for diastolic 
pressures of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2002). 

The October 1997 VA examination noted that the veteran had 
begun treatment for high blood pressure during the first few 
months immediately after his discharge from service, and 
currently continued on treatment.  The veteran's blood 
pressure readings were 186/102 sitting, 172/98 recumbent, and 
170/96 standing.  The diagnoses included vascular 
hypertension by history, on treatment since 1973.  

VA treatment records dated from 1997 to 1998 show that the 
veteran's blood pressure readings were obtained on at least 
six different occasions.  August 1997 records show readings 
of 152/102 and 148/72, and November 1997 records show 143/74.  
An undated record from this period shows a blood pressure 
reading of 180/72.  The readings were 196/86 and 184/90 in 
February 1998, 136/62 and 140/70 in March 1998, and 126/80 in 
June 1998.  March 1998 records show that the veteran denied 
hypertension symptoms, but he requested a change in his 
medication.  

The veteran's blood pressure was 152/82 at the April 1999 VA 
examination.  

VA treatment records from May 2001 show a blood pressure of 
120/54.  September 2001 records show that the veteran was 
seen for a blood pressure check.  It was noted that his blood 
pressure medication had previously been changed due to lower 
extremity edema.  He did not wish to change his current 
medication.  The veteran's blood pressure reading was 152/80.  
The assessment included hypertension.  He declined a change 
in his medication for better control.  

At the February 2002 VA examination, the veteran was noted to 
have been diagnosed with hypertension upon his discharge from 
service.  He took medication daily to control his blood 
pressure.  On examination, his blood pressure readings were 
172/80 supine, 184/70 sitting, and 180/70 standing.  The 
diagnoses included hypertension, inadequate control.  

The Board finds that a 10 percent evaluation is warranted for 
the veteran's hypertension.  Nine out of the 17 blood 
pressure readings listed above show systolic readings of 160 
or better.  In addition, the veteran has used daily 
medication to control his blood pressure for many years.  
This symptomatology meets the requirements for a 10 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

The Board has also considered entitlement to an evaluation in 
excess of 10 percent, but this is not demonstrated by the 
evidence when considered under either the old or new 
criteria.  There is no evidence of diastolic pressures in 
excess of 110, or systolic pressures in excess of 200.  
Therefore, an evaluation of greater than 10 percent is not 
merited.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).

Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

Initially, the Board notes that, in view of the current 
decision, the veteran's service connected disabilities and 
evaluations are now as follows: 1) Coronary artery disease 
and arteriosclerotic heart disease, evaluated as 60 percent 
disabling; 2) duodenal ulcer, evaluated as 10 percent 
disabling; and 3) hypertension, evaluated as 10 percent 
disabling.  These evaluations when combined equate to a 70 
percent rating.  See 38 C.F.R. § 4.25 (2002).  Therefore, as 
at least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disabilities 
to bring the combined rating to 70 percent or more, the 
scheduler requirements for a total evaluation have been met.  
38 C.F.R. §§ 4.16(a).  

After consideration of the medical evidence, the Board finds 
that entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
warranted.  The evidence shows that the veteran is precluded 
from performing all but the least strenuous chores around his 
home.  There are no medical opinions that state the veteran 
is able to be employed.  On the other hand, the April 1999 VA 
examiner opined that the veteran is ineligible for any 
gainful employment.  The February 2002 VA examiner also 
opined that the veteran's service connected disabilities 
would render him unemployable.  Therefore, the Board 
concludes that the veteran is precluded from obtaining or 
maintaining any gainful employment consistent with his 
education and occupational experience by reason of his 
service-connected disabilities, and entitlement to a total 
rating is demonstrated.  38 C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

Entitlement to a 60 percent initial evaluation for coronary 
artery disease, arteriosclerotic heart disease, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for a duodenal ulcer is denied. 

Entitlement to an initial 10 percent evaluation for 
hypertension is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

